NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                     STATE OF ARIZONA, Respondent,

                                        v.

                  QURIAN VERE ROBERSON, Petitioner.

                         No. 1 CA-CR 13-0408 PRPC
                            FILED 1-27-2015


    Petition for Review from the Superior Court in Maricopa County
                           No. CR2002-095105
                 The Honorable Roger E. Brodman, Judge

                  REVIEW GRANTED; RELIEF DENIED


                                   COUNSEL

Maricopa County Attorney’s Office, Phoenix
By Diane Meloche
Counsel for Respondent

Qurian Vere Roberson, Buckeye
Petitioner



                       MEMORANDUM DECISION

Judge Maurice Portley delivered the decision of the Court, in which
Presiding Judge Andrew W. Gould and Judge Jon W. Thompson joined.
                           STATE v. ROBERSON
                           Decision of the Court

P O R T L E Y, Judge

¶1             Petitioner Qurian Vere Roberson petitions this court to review
the dismissal of his notice of post-conviction relief. We have considered his
petition for review and, for the reasons stated, grant review and deny relief.

¶2             A jury convicted Roberson of two counts of armed robbery,
three counts of aggravated assault, and misconduct involving weapons,
and we affirmed his convictions and original sentences on direct appeal.
State v. Roberson, 1 CA-CR 03-0560 (Ariz. App. Feb. 3, 2005) (mem. decision).
After a successful petition for post-conviction relief, the trial court
resentenced Roberson to an aggregate term of 31.5 years’ imprisonment and
we again affirmed his sentences. State v. Roberson, 1 CA-CR 10-0655, 2011
WL 2555729 (Ariz. App. Jun 28, 2011) (mem. decision).

¶3            After the mandate issued in February 2012, Roberson filed his
petition for post-conviction relief in June 2013, his third after he had been
resentenced and seventh overall. He argued that his lawyer was ineffective
during an October 2002 settlement conference before Judge James H.
Keppel. The trial court summarily denied his petition. Roberson now seeks
review of the summary dismissal. We have jurisdiction pursuant to
Arizona Rule of Criminal Procedure 32.9(c).

¶4             In his petition, Roberson argues his trial counsel was
ineffective when he failed to adequately advise him during the plea bargain
process. Roberson claims he is entitled to raise the claim in a successive
petition for post-conviction relief based on the Supreme Court decisions of
Missouri v. Frye, 132 S. Ct. 1399 (2012), and Lafler v. Cooper, 132 S. Ct. 1376
(2012), both of which he argues constitute significant changes in the law. In
both cases, the United States Supreme Court held a defendant has a right to
effective assistance of counsel during the plea bargain process. Frye, 132 S.
Ct. at 1407-08; Lafler, 132 S. Ct. at 1384. In Frye, the court further held the
right to effective assistance includes the right to have counsel communicate
all formal, favorable plea offers to the defendant. Frye, 132 S. Ct. at 1408.

¶5             Frye and Lafler, however, are not significant changes in the
law as applied in Arizona. Arizona has long recognized that the right to
effective assistance of counsel extends to the plea bargain process, and that
counsel must adequately communicate all plea offers to the defendant.
State v. Donald, 198 Ariz. 406, 413, ¶¶ 14-17, 10 P.3d 1193, 1200 (App. 2000),
rev. denied (March 20, 2001), cert. denied, Arizona v. Donald, 534 U.S. 825
(2001).




                                      2
                           STATE v. ROBERSON
                           Decision of the Court

¶6             Roberson did not timely raise his ineffective of counsel claim
in his earlier petitions. He did not timely raise the issue within thirty days
of the February 2012 mandate. Ariz. R. Crim. P. 32.4(a). As a result, his
petition raising the ineffective assistance of counsel claim during the plea
negotiations is waived because it was not filed in his earlier petitions,
Arizona Rule of Criminal Procedure 32.2(a), and untimely under Rule
32.4(a). Accordingly, the trial court did not err in summarily dismissing
Roberson’s June 2013 petition, and we deny relief.

¶7            We grant review and deny relief.




                                  :ama




                                      3